t c summary opinion united_states tax_court kent e keeter petitioner v commissioner of internal revenue respondent docket no 8403-15s filed date james t knight for petitioner edwin b cleverdon for respondent summary opinion pugh judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case on date respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issue for decision is whether petitioner’s disability retirement income is taxable background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in mississippi at the time his petition was filed petitioner began service with the u s army on date upon enlistment he was sent to boot camp while in training he sustained a head injury that required a two- to three-month hospital stay and led to a seizure disorder petitioner was placed on the temporary disability retired list on date with a disability rating of approximately one year later he was reevaluated at a military base and placed on permanent disability he was permanently retired at his then-current grade on date with an honorable discharge about that time petitioner met with representatives of the department of veterans affair sec_1 continued court rules_of_practice and procedure va as well petitioner understood then that he would qualify for disability benefits from the va but did not apply after his discharge from the u s army petitioner resumed the college education that he had begun before enlistment graduating with a degree in computer science he has worked in that field ever since in petitioner received disability retirement income of dollar_figure from the u s army that he did not report as income he has filed petitions for redetermination on two prior occasions challenging respondent’s inclusion of his disability retirement income for prior years the court entered stipulated decisions in petitioner’s favor in both of those cases discussion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer has the burden of proving that the determinations are in error rule a 290_us_111 under sec_7491 in certain circumstances the burden_of_proof may petitioner questions why respondent continues to challenge the same issue but we do not read petitioner to be arguing that respondent is estopped from challenging petitioner’s tax treatment merely because respondent agreed that the court enter stipulated decisions for those prior years it is well settled that each tax_year stands on its own see 113_tc_158 shift from the taxpayer to the commissioner petitioner has not claimed or shown that he meets the requirements of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue ii treatment of military disability payments pensions and retirement income are included in gross_income unless excluded by law sec_61 sec_1_61-11 income_tax regs military retirement pay falls under the definition of retirement income 127_tc_200 ndollar_figure aff’d 521_f3d_1289 10th cir military retirement payments may be excluded from gross_income however if they constitute amounts received as a pension annuity or similar allowance for personal injuries or sickness resulting from active_service in the armed_forces sec_104 four further limitations are imposed by sec_104 only one of which is at issue here in particular under sec_104 if we determine that on application therefor petitioner would be entitled to receive disability compensation from the veterans’ administration petitioner is entitled to exclude the military disability retirement income he received in while the military and the va apply the same rating standard--the veterans affairs schedule for rating disabilities vasrd which is set forth pincite c f_r pt --each approaches the question of disability ratings from a different perspective see 92_fedclaims_776 whereas the military uses the vasrd to determine what compensation the service member is due for the interruption of his military career the va is more holistically examining the individual’s ability to engage in civilian employment the parties dispute whether petitioner would have qualified under the va’s application of the vasrd petitioner directs us to his testimony that he understood after meeting with a va representative at the time of his honorable discharge that he would qualify for benefits respondent would have us examine the va standard and apply it to petitioner with the hindsight of knowing that petitioner had a career in computers after he was honorably discharged we will decline respondent’s invitation to put ourselves in the shoes of the va today and instead base our holding on the information petitioner had at the time which was that he would qualify for va benefits we therefore hold that petitioner’s military disability retirement income of dollar_figure is excludible from his gross_income finally in his posttrial brief petitioner asked for an award of reasonable_litigation_costs under sec_7430 rules to set out procedures for making a claim for reasonable_litigation_costs under sec_7430 under those rules petitioner’s claim is premature to reflect the foregoing decision will be entered for petitioner in another t c summary opinion we declined to accept testimony from a taxpayer that he was certain that he was entitled to va benefits in the absence of objective evidence regarding his physical condition sana v commissioner t c summary opinion aside from the fact that a summary opinion is not precedent sec_7463 we find the facts of sana distinguishable here petitioner did meet with va representatives and credibly testified as to his understanding that he would qualify we find that testimony sufficient to establish that the va would have awarded him disability compensation at the time of his discharge while the parties did not produce evidence of the specific ratings for seizure disorders we believe that should not bar petitioner from excluding any of his disability pay from gross_income
